Citation Nr: 1523530	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-18 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a low back disorder, to include arthritis (back condition). 

2. Entitlement to service connection for a cervical spine disorder, to include arthritis (neck condition). 

3. Entitlement to service connection for a dental condition. 

4. Entitlement to service connection for residuals of a concussion. 


REPRESENTATION

Appellant represented by:	Gerald A. Goidosik, Esquire




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from December 1971 to June 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claim of service connection for a back condition, neck condition, dental condition, and concussion. 

The Veteran testified in a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2015, at the RO. A transcript has been associated with the file. 

A review of the Veterans Benefits Management System (VBMS) and Virtual VA was conducted. 

The issue of entitlement to service connection for residuals of a concussion is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The evidence of record reveals that the Veteran's diagnosed back condition is etiologically related to the Veteran's military service. 

2. The evidence of record reveals that the Veteran's diagnosed neck condition is etiologically related to the Veteran's military service. 

3. In April 2015, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, notified the undersigned VLJ that he wished to withdraw his claim of service connection for a dental condition.


CONCLUSIONS OF LAW

1. The criteria for service connection for a back disorder have been met. 
38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2. The criteria for service connection for a neck disorder have been met. 
38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3. The criteria for withdrawal of the issue regarding service connection for a dental condition by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Back Condition 

The Veteran contends that his currently diagnosed back condition, which includes arthritis of the lumbar spine, is the result of an injury he sustained during his military service. Specifically, the Veteran asserts that he fell on his head/face during a compulsory broomball game during his active military service, organized by the military. As a result of the fall, he severely injured his back, neck, head and face, and that his current back and neck condition is the result of that injury. The Board finds that while a VA examination afforded to the Veteran concluded a negative nexus, such examination was inadequate, and does not outweigh the probative lay evidence and testimony provided by the Veteran regarding the continuity of symptomatology of his back condition since service. Therefore, with the evidence of record at least in equipoise, the Veteran's claim for service connection for a back condition must be granted. 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); see also Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran was afforded a VA Compensation and Pension (C&P) examination in October 2011 regarding his back and neck conditions. During this examination the Veteran's claims file and medical history was reviewed, and the Veteran's back and neck was physically examined, to include strength and range of motion testing. With regards to the Veteran's back condition, the examiner diagnosed the Veteran with lumbar spine spondylosis, with X-ray diagnostics revealing arthritis. 

The examiner noted that the Veteran's in-service medical history, to include the Veteran's fall during a broomball game in an ice rink. However, based on the evidence noted in the examination report, the October 2011 examiner provided a negative nexus regarding the Veteran's back condition and his fall in service. Specifically, the examiner noted that the Veteran's in-service injury was most likely a transient lumbar strain, and was less likely than not related to his current condition. As a basis for his conclusion, the examiner noted that there was no notation on the Veteran's separation examination or report of medical history when he exited service of any injury related to his back or neck, and that there was no medical evidence of continuing symptoms or treatments for such a condition until decades later. 

The Board does acknowledge that other than the report to sick-call shortly after the fall during his service, the Veteran's STRs, to include his exit examination and report of medical history is void of any additional complaints of back pain. Indeed, post-service treatment records only begin after the Veteran sought treatment for his back and neck in 2008. However, the Board notes that the VA examiner failed to account for the Veteran's lay testimony, as well as those of his ex-wife, who submitted an affidavit on the Veteran's behalf. In both instances, both the Veteran and his ex-wife contend that the Veteran had been suffering from back/neck pain since his fall during his military service. 

In the Veteran's ex-wife's affidavit, she gives a vivid account of the incident, noting that the Veteran was not moving after his fall for several moments and that he eventually got up and went to the hospital. She saw him fall on his face, not being able to use his arm to break the fall. The ex-wife noted that it was not until later that evening, after being released from the hospital, that the Veteran started experiencing back pain. She asserts that the constant pain prevented him from running during drills and physical training during his service. She also described the Veteran experiencing incapacitating episode where the Veteran's back just gave out, and times where he could no longer sleep in a bed because laying down caused a great deal of pain. 

The Veteran's accounts of his back condition are markedly similar to that expressed by his ex-wife. Specifically, he notes during his Board hearing that he started experiencing back and neck pains shortly after his fall. He states that since his service, his back would give out and would render him incapacitated, and he would have to lie on the floor to relieve his pain and realign his back. The Veteran asserts that his back has become progressively worse as he aged and that he finally sought treatment at a VA medical center, when he could no longer bare the pain. 

The Board finds that the Veteran's lay statements, as well as those of his ex-wife, are highly probative. The Board finds that they are both competent and credible in their accounts, as they are markedly similar, and there is no evidence to the contrary of record. The Board notes that the Veteran's assertions have been consistent throughout, even as he reports them to his treating VA physicians. VA Treatment record from September 2008 notes that the Veteran reported to his treating physician that he has had chronic back/neck pain for the last 35 years. See VA Treatment Records, September 3, 2008.  Such subjective reports are highly probative as they were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

As such the Board finds that these lay statements and testimonies by the Veteran and his ex-wife are credible. As these lay statements relate to lay observable symptoms observable by lay persons, such as pain and giving out, the Veteran can competently speak to his continuing symptomology as it related to his back/neck condition. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

The Board notes that, under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard. See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013). If a chronic condition is not established/manifested in service, a showing of continuity of symptoms after discharge is required to support a claim. 38 C.F.R. § 3.303(b). The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b). Walker, 708 F3d. at 1336. Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period." Id. Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed previously. Id. at 1339. Arthritis is a chronic condition that is inclusive of such a consideration. 

The Board notes, significantly, that continuity of symptoms after service may be established from competent and credible lay evidence, regardless of lack of contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). In this case, the Board notes that there is a significant gap in treatment record between the Veteran's separation from service and his first VA treatment record in 2008. However, the lay contentions regarding his back pain and symptoms provide a bridge of symptomology that is not rebutted by any contradictory contemporaneous medical evidence of record. Additionally, the Board notes that the Veteran's post-service employment, as reported by the Veteran, has been relatively white-collar based, to include business consulting and coaching, with no particular reports of additional trauma or strain. As such, the Board finds that the evidence reflects a continuity of symptoms after service for his back condition, and the Veteran's claim of service connection for his back condition must be granted. 

The Board notes that while the record does contain a negative nexus medical opinion by a VA examiner, as described above, the Board finds that such opinion to be at best in equipoise of the lay evidence at hand. The 2011 VA examination is not exceedingly probative since it fails to consider and/or discuss any of the lay testimony/statements. Therefore, in considering all the evidence of record, and after resolving all benefit-of-the-doubt in favor of the Veteran, his claim for service-connection for a back condition must be granted. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

Service Connection - Neck Condition

Likewise, the Board notes that the Veteran's assertions regarding his neck condition claim is akin to his claim for a back condition, decided herein. Like this back condition, the Veteran's neck was also claimed to have been injured in the same sporting incident during service, and has been manifesting symptoms such as pain and even radiculopathy since that time. Also similar to the back, the 2011 VA examination rendered a negative nexus opinion on the same basis and reasoning. However, the Board finds that the lay statements of record to be credible and competent with regards to this condition, and therefore, establishes a continuity of symptomology required to establish service connection. Consequently, the Veteran's claim of service connection for a neck condition is similarly granted.   

Service Connection - Dental Condition

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014). Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204.

In the present case, the Veteran, through his representative, expressed that he would like to withdraw this claim for a dental condition during his hearing before the undersigned VLJ at his April 2015 Board hearing. Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal regarding this issue and it is dismissed.


ORDER

Entitlement to service connection for a back condition is granted. 

Entitlement to service connection for a neck condition is granted. 

Entitlement to service connection for a dental condition is dismissed. 


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim of service connection for residuals of a concussion. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

The Board notes that the Veteran has not been afforded a VA C&P examination regarding his claim for residuals of a concussion. The evidence of record shows that the Veteran suffered a head injury during service from when he fell participating in a sporting event. The Veteran asserted that he experienced dizziness and passed out shortly after the incident in his bathroom. While no head injuries were document as a part of this incident, the Board, nonetheless, finds the Veteran's accounts credible as to the observable symptoms he and his lay witness, his ex-wife, has expressed throughout the claims period. See Jandreau v. Nicholson, 492 F.3d 1372. While the Veteran is not competent to attest to a diagnosis of a concussion, he may, however, competently attest to his dizziness and passing-out. Likewise, the Veteran's ex-wife is competent to note that she help her husband up after he passed-out in the bathroom shortly after being released from the hospital.

However, the Board also notes that the Veteran admittedly noted that he suffered a concussion playing football prior to entering service. This is confirmed by the Veteran in his report of medical history for when he entered service; the Veteran noted that he had a history of head injuries. Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111. To rebut the presumption of sound condition, the VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Board notes that such evidence of the Veteran's report of medical history may be probative in rebutting the Veteran's presumption of soundness, regarding his head injury residuals. 38 C.F.R. § 3.304(b). However, the Board notes that upon examination the entrance examiner noted no evidence of history or residuals of a concussion prior to service. Therefore, the Veteran will be considered sound upon entrance to service.  

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed residuals of a concussion that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. After the above has been completed, the RO should schedule the Veteran for a C&P examination with an appropriate VA examiner to ascertain the nature and etiology of the claimed concussion to include a current diagnosis.  The examiner is asked to provide a nexus opinion (is it as least as likely as not that any concussion residuals are due to military service) as to the etiology of any current residuals/ conditions of a head injury/concussion, and the Veteran's military service. 

The examiner is advised that the Board finds that the Veteran to be credible in his accounts of his in-service injuries and incidents, as well as those proceeding service. 

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and the examiner should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  

d. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)
 
5. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claim. If the determination of the claim remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


